ORDER OF REMAND
This matter comes before this Court on a Petition for Review brought by Annette *31Archdale Linder, grandmother and custodian of A.R.A.
The Petition for Review requests that the matter be remanded to the Fort Peck Tribal Court for a full hearing on the merits of the cause.
Counsel for the mother of the child, Autumn Black Cloud, was served with a copy of the Petition for Review on May 19, 2006. No response to the Petition appears of record.
Pursuant to the Petition for Review, the record on appeal, and good cause shown, IT IS HEREBY ORDERED AS FOLLOWS:
1. The Petition for Review is granted as presented since no response thereto has been filed.
2. The matter is remanded to the Fort Peck Tribal Court for hearing on the merits of the case, after notice to all parties including Annette Archdale Linder.
3. The Stay Order issued by the Court on May 19, 2006 will remain in effect pending further order of the Fort Peck Tribal Court after hearing.